Citation Nr: 1001464	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee strain with degenerative joint disease. 

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee strain with degenerative joint disease. 

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disabilities of the knees. 

4.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
disabilities of the knees. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran was provided a Travel Board hearing in October 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  At the time of this 
hearing, the Veteran submitted evidence that has not yet been 
considered by the RO.  In this regard, the Board may consider 
this evidence in the first instance because the Veteran has 
waived RO consideration thereof.  See 38 C.F.R. § 20.1304(c) 
(2009).

The issues of entitlement to service connection for a low 
back disability and a right hip disability, to include as 
secondary to service-connected disabilities of the knees 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's left knee strain with degenerative joint 
disease has not manifested by locking, ankylosis, recurrent 
subluxation, lateral instability, impairment of the tibia and 
fibula or genu recurvatum; flexion of the left knee has never 
been limited to 30 degrees or less, extension has always been 
to zero degrees and the scars associated with this disability 
are not deep, 929 sq. cm. or larger, unstable, or painful.

2.  The Veteran's left knee strain with degenerative joint 
disease has not manifested by locking, ankylosis, recurrent 
subluxation, lateral instability, impairment of the tibia and 
fibula or genu recurvatum; flexion of the left knee has never 
been limited to 30 degrees or less and extension has always 
been to zero degrees.


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for 
left knee strain with degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2009), 4.118, Diagnostic 
Codes 7801-7804 (2008).

2.  The criteria for evaluation in excess of 10 percent for 
right knee strain with degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in April and August 2005 that informed him of 
his and VA's respective duties in obtaining and providing 
evidence to support his claims.  In an August 2008 letter, 
the RO provided him notice of the evidence and information 
necessary to substantiate his claims for increased 
evaluations and the claims were readjudicated in an October 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims on appeal.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the Veteran's service treatment records, 
records from the Oak Harbor Naval Hospital, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the severity of his disabilities.  The Board finds that 
the VA examinations conducted during this appeal were 
thorough and complete, and provided the information so as to 
allow the Board to adjudicate the claims.  He was provided 
the opportunity to testify before the Board.  The Veteran has 
not indicated the presence of any outstanding relevant 
evidence or requested VA's assistance in obtaining any other 
evidence.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms.  This will not, of course, preclude 
the correction of erroneous ratings, nor will it preclude 
assignment of a rating in conformity with Sec. 4.7.  
38 C.F.R. § 4.13. 

The RO initially evaluated the Veteran's bilateral knee 
disabilities under Diagnostic Code 5299-5024.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
In this case, Diagnostic Code 5299 is used to identify 
musculoskeletal disorders that are not specifically listed in 
the schedule, but are rated by analogy to similar 
disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 5024 pertains to tenosynovitis.  38 
C.F.R. § 4.71a.  This Diagnostic Code provides that 
tenosynovitis will be rated on limitation of motion of 
affected parts, as degenerative arthritis.  Id.  

As noted below, since the Veteran's last VA examination the 
diagnosis pertaining to the knees has changed.  Particularly, 
at VA examination in September 2001 right knee tendinitis and 
status-post left knee arthroscopy with residual were 
diagnosed.  Since that time, the diagnosis has been changed 
to medial compartment joint space and early degenerative 
joint disease, greater on left than right.  See June 2005 
report of VA examination.  Also, the most recent VA 
examination notes diagnosis of bilateral knee strain with 
degenerative joint disease, with noted scars of the left knee 
status-post arthroscopy.  See October 2008 report of VA 
examination.  Although the diagnosis has changed, this is of 
no consequence to the Board's analysis as limitation of 
motion will be considered, along with all other potentially 
applicable diagnostic codes pertaining to the knees.  
38 C.F.R. § 4.13. 

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee. Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling.  Extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more is to be rated 60 percent disabling. 38 U.S.C.A. §38 
C.F.R. § 4.71a.
Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  Id.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a.  Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (zero percent) disabling; flexion of 
the leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg limited to 5 
degrees is rated noncompensably (zero percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  Id.
Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula. Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling. Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation 
for genu recurvatum.  Id.

Factual Background

The Veteran filed his claims for increased evaluations in 
April 2005 and was shortly thereafter afforded a VA 
examination in June 2005.  At the time of this examination 
the Veteran reported that his knees were persistently 
troublesome.  He related having pain when walking and 
climbing stairs, as well as frequent weakness of the knees, 
with the left worse than the right.  He used no assistive 
devices and was able to work.  He did, however, report 
difficulty in his employment, which required a lot of 
standing and moving around.  He was able to perform his 
activities of daily living.  He reported that with flare-ups, 
his knees would not flex more than to about 110 degrees until 
they became less stiff and painful.  

Physical examination showed a bilateral mild antalgic gait.  
Both knees had slight varus deformities, on the right of 5 
degrees and on the left of 10 degrees.  With squatting, the 
left knee felt unstable flexing past 45 degrees.  With 
repetitive motion there was an increased feeling of 
instability past 45 degrees and increased pain, but no change 
in the range of motion of either knee.  There was mild 
patellofemoral crepitus bilaterally.  The medial and lateral 
collateral ligaments were stable bilaterally.  McMurray's 
sign was negative bilaterally.  The right knee flexed from 
zero to 120 degrees.  The left knee flexed from zero to 130 
degrees.  The left knee had a positive Lachman's sign.  There 
were no deficits of strength, speed or fatigue.  There was no 
incoordination of the right knee.  Medial compartment joint 
space and early degenerative joint disease, greater on left 
than right was assessed at this time.
Of record are X-ray reports from the Oak Harbor Naval 
Hospital dated in October 2005.  These reports document an 
impression of mild degenerative changes of the medial joint 
compartments of both knees, but otherwise unremarkable right 
and left knees.  

In October 2008 the Veteran was once again afforded a VA 
examination.  At the time of this examination, the Veteran 
reported weakness, stiffness, swelling and giving way of the 
knees.  He did not then have heat, redness, lack of 
endurance, locking, fatigability or dislocation.  He reported 
constant localized pain in both knees at a level of 3/10.  
The pain could be elicited by physical activity and was 
relieved by Mobic.  At the time of the pain he was able to 
function with medication.  The Veteran related that during 
the winter months the pain would increase.  He also reported 
limited kneeling, squatting, climbing and inability to walk 
for a prolonged time.  

Examination of the skin noted a 3 level scars at the left 
knee, all similar in size, measuring about 1.5 cm. x 0.1 cm.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypo/hyperpigmentation or abnormal texture. 

Physical examination showed that the Veteran's posture and 
gait were within normal limits.  Leg length was 97 cm. on the 
left and right.  Examination of the feet showed no evidence 
of abnormal weight bearing or breakdown, callosities or any 
unusual show wear pattern.  The Veteran did not require any 
assistive device for ambulation.  The knees showed no signs 
of edema, effusion, weakness, tenderness, redness, heat, 
subluxation or guarding of movement.  Each knee exhibited 
crepitus, but there was no genu recurvatum or locking pain.  
Flexion of the right knee was from zero to 110 degrees and 
flexion of the left knee was from zero to 130 degrees.  
Neither knee's joint function was additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Bilaterally, the anterior and 
posterior cruciate ligament stability tests were within 
normal limits, as were tests of the medial and collateral 
ligaments, medial and collateral menisci. 

The examiner assessed bilateral knee strain with degenerative 
joint disease, with a surgical scars status-post left knee 
arthroscopy.  Range of motion was limited by the diagnosis 
alone and not any additional factor.  The examiner found that 
the condition had the effect of limited kneeling, squatting 
and climbing on his occupation.  He also noted that the 
effect of no prolonged walking on the Veteran's daily 
activity.  

At his Board hearing, the Veteran related that on good days 
he was able to walk pretty well, but on other days the pain 
caused him to limp.  He reported that in the course of his 
employment that his knees caused him pain and that he was not 
able to crawl around and avoided standing.  He testified that 
he avoided long walks, playing football and did not ski as 
often as he used to.

Of record is a letter from the Veteran's wife dated in 
October 2009.  In this letter, she related that the Veteran 
was unable to take walks with her along the beach, as they 
used to.  She also related that the Veteran came home from 
work with complaints of knee pain and that he complained of 
knee pain after doing chores requiring standing.

Analysis

Initially, the Board points out that Diagnostic Codes 5256, 
5257, 5258, 5259, 5262 and 5263 cannot provide for a higher 
evaluation for either knee.  As outlined above, ankylosis, 
recurrent subluxation or instability, and dislocated 
semilunar cartilage have not been demonstrated.  Moreover, 
because 10 percent is the maximum evaluation provided for 
symptomatic removal of the semilunar cartilage, these 
criteria are not for consideration.  No impairment of the 
tibia and fibula has been demonstrated.  Genu recurvatum has 
not been shown.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The Board acknowledges the Veteran's complaints of an 
unstable left knee and difficulties with prolonged standing 
and running, as well as the impression of a positive 
Lachman's sign during examination in June 2005.  Lachman's 
test is a test of the anterior cruciate ligament.  2 S. 
Turek, Orthopaedics: Principles and Their Application, at 
1,292 (4th ed. 1984).  However, subsequent and recent VA 
examination showed that all ligaments were stable.  Moreover, 
no lateral instability has been demonstrated on examination 
and the Veteran requires no devices to assist in ambulation.  
Subluxation has never been shown.  Subluxation is 
"incomplete or partial dislocation."  Antonian v. Brown, 4 
Vet. App. 179, 182 (1993).  Accordingly, the Board finds that 
the greater weight of probative evidence is against finding 
that the left knee has demonstrated subluxation or lateral 
instability warranting a separate 10 percent evaluation.

In order to attain evaluations in excess of 10 percent for 
each knee, the criteria for such an evaluation must be met 
under either Diagnostic Code 5260 or 5261, which provide for 
evaluation of limitation of flexion and extension, 
respectively.  In this regard, the Board has also considered 
the DeLuca factors, such as additional limitation of motion 
resulting from symptoms such as pain on motion or 
fatigability.  However, even taking such factors into 
account, the evidence has never shown flexion limited to 30 
degrees or less or extension limited to 15 degrees or more.  
Accordingly, as the evidence has never shown flexion limited 
to 30 degrees or less or extension limited to 15 degrees or 
more, evaluations in excess of 10 percent are not warranted.

At the October 2009 Board hearing, the Veteran's 
representative asserted that the Veteran is entitled to 
additional compensation for his knee pain over and above any 
compensation related to actual limitation.  In this regard, 
the Board notes that under the regulations pertaining to 
limitation of motion, the Veteran actually has a non-
compensable evaluation, but is receiving a compensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Accordingly, the rating schedule is providing the maximum 
schedular evaluation given the Veteran's disability picture.

Lastly, the Board notes the presence of scarring associated 
with the Veteran's left knee disability, particularly from 
his previous arthroscopic surgery.  As these scars are not 
deep, 929 sq. cm. or larger, unstable, or painful, a separate 
compensable evaluation thereof is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2008).  
The Board also notes that VA recently amended the Schedule 
for Rating Disabilities by revising that portion of the 
schedule that addresses the skin, so that it more clearly 
reflects VA's policies concerning the evaluation of scars, 
and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805; however, the amendment is effective for claims filed on 
and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 
(Sept. 23, 2008).

Extraschedular Consideration

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
knee conditions with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluations for his disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his bilateral knee disabilities.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to these disabilities.  The Board notes that the Veteran 
reported during examination that he was having some 
difficulty at work because of his bilateral knee disabilities 
because it required long standing and moving around.  
However, he later testified at his hearing that he was 
currently able to avoid standing up for too long while doing 
his work, which involves electronics.  Furthermore, the 
separate 10 percent disability ratings currently assigned 
contemplate some slight industrial impairment, and there is 
nothing in the record which suggests that his disabilities 
markedly impact his ability to perform his job.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee strain with degenerative joint disease is denied. 

Entitlement to an evaluation in excess of 10 percent for 
right knee strain with degenerative joint disease is denied. 


REMAND

The Veteran's retirement examination report, dated in June 
2001, shows that at this time the Veteran complained of a 
back injury while moving transmitters aboard a ship sometime 
in 1983.  This examination report also notes that the Veteran 
complained of constant dull pain in his right hip with an 
onset of approximately one month prior.  VA examination and 
the subjective history have shown that he often walks with an 
altered gait due to his bilateral knee disability.  

At his October 2009 Board hearing, the Veteran related that 
in 1983 he injured his back when lifting some heavy 
equipment.  He testified that he did not feel that the injury 
required any medical treatment, but that his back did bother 
him for several days afterwards.  He related that he had 
continuing symptomatology in his back since that time.  He 
also posited that his right hip was bothering him due to his 
altered gait.  

In the aforementioned October 2009 letter, the Veteran's 
spouse related that since the Veteran was discharged from the 
service his hips had started to hurt and had worsened since 
then.  She noted that he often complained of pain in the hip 
when he returned from work.  

The Veteran has yet to be afforded a VA examination in 
regards to the claims for service connection of low back and 
right hip disabilities.  The history offered by the Veteran 
and his wife, as well as the complaints of in-service back 
and hip pain, suggest that he may currently have disability 
thereof associated with service and/or his service-connected 
knee disabilities.  Accordingly, the Board finds that the 
Veteran should be afforded a VA examination to address these 
claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination in order to ascertain the 
presence and etiology of any 
disability(ies) of the low back and right 
hip, as well as the relationship, if any, 
between any diagnosed disability(ies) 
thereof and his service-connected 
bilateral knee disabilities.  The claims 
folder must be furnished to the examiner 
for use in the study of this case and the 
examiner is asked to note that the claims 
file was reviewed in conducting the 
examination.

The examiner should address the following 
questions:

a)  Is it is at least as likely as not (a 
50 percent probability or greater) that 
the Veteran incurred any low back and/or 
right hip disability(ies) during service?

b)  Is it at least as likely as not (a 50 
percent probability or greater) that the 
Veteran's service-connected bilateral knee 
disabilities have caused any diagnosed 
disability(ies) of the low back and right 
hip?

If it is determined that any diagnosed low 
back and/or right hip disability(ies) 
was/were not caused by his service-
connected bilateral knee disabilities, the 
examiner should opine whether it is at 
least as likely as not that any 
disability(ies) of the low back and/or 
right hip has/have been aggravated (that 
is, permanently worsened) by the service-
connected bilateral knee disabilities 
beyond natural progression, and if so, the 
examiner should indicate the approximate 
degree of disability or baseline before 
the onset of the aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship or a finding of aggravation; 
"less likely" weighs against the claim.  
The examiner is also requested to provide 
a rationale for any opinion expressed.

2.  Thereafter, readjudicate the issues.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.









	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


